           Case 2:19-cv-01640-TLN-DB Document 28 Filed 08/17/21 Page 1 of 2

                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA



MICHAEL WEST,                                           No. 2:19-cv-01640 TLN DB P

                  Plaintiff,

          v.

HIGH DESERT STATE PRISON, et al.,
                                                        ORDER & WRIT OF HABEAS CORPUS
                  Defendants.                           AD TESTIFICANDUM
                                                 /

Michael West, CDCR # AL-5714, a necessary and material witness in a settlement conference in
this case on September 21, 2021, is confined in the California Correctional Institution (CCI), in
the custody of the Warden. In order to secure this inmate's attendance it is necessary that a Writ
of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
before Magistrate Judge Carolyn K. Delaney, by Zoom video conference from his place of
confinement, on Tuesday, September 21, 2021 at 9:30 a.m.

                                 ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
          commanding the Warden to produce the inmate named above, by Zoom video conference,
          to participate in a settlement conference at the time and place above, until completion of
          the settlement conference or as ordered by the court. Zoom video conference connection
          information will be supplied via separate email.

       2. The custodian is ordered to notify the court of any change in custody of this inmate and is
          ordered to provide the new custodian with a copy of this writ.

       3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
          Office at the California Correctional Institution at (661) 823-5023 or via email.

       4. Any difficulties connecting to the Zoom video conference shall immediately be reported
          to Judy Streeter, Courtroom Deputy, at jstreeter@caed.uscourts.gov.

                       WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CCI, P. O. Box 1031, Tehachapi, California 93581:

WE COMMAND you to produce the inmate named above to testify before Judge Delaney at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.

////
       Case 2:19-cv-01640-TLN-DB Document 28 Filed 08/17/21 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: August 16, 2021
